Name: Commission Directive 95/41/EC of 19 July 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: economic geography;  agricultural policy;  agricultural activity;  environmental policy;  natural and applied sciences
 Date Published: 1995-08-02

 Avis juridique important|31995L0041Commission Directive 95/41/EC of 19 July 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 182 , 02/08/1995 P. 0017 - 0019COMMISSION DIRECTIVE 95/41/EC of 19 July 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/4/EC (2), and in particular Article 13, second subparagraph, third indent thereof,Whereas certain provisions on protective measures in France against Cephalcia lariciphila (Klug.), Erwinia amylovora (Burr.) Winsl. et al. and Gilpinia hercyniae (Hartig), in Italy against Anthonomus grandis (Boh.) and Glomerella gossypii Edgerton, in Portugal against Bemisia tabaci Genn. (European populations), and in the United Kingdom against Cephalcia lariciphila (Klug.) Gilpinia hercyniae (Hartig), Gremminiella abietina (Lag.) Morelet and Hypoxylon mammatum (Wahl.) J. Miller should be modified because it is no longer appropriate to maintain the current provision set out in the said Directive;Whereas similarly, certain provisions on protective measures in Portugal against certain bark beetles, i.e. Dendroctonus micans Kugelan, Ips amitinus Eichhof, Ips cembrae Heer, Ips duplicatus Sahlberg and Ips typographus Heer, in Greece against the bark beetle Ips sexdentatus Boerner and in the United Kingdom against the bark beetles Dendroctonus micans Kugelan and Pissodes spp. (European), should be modified because it is no longer appropriate to maintain the current provisions set out in the said Directive;Whereas certain provisions on protective measures in Sweden against Leptinotarsa decemlineata Say should be modified because it has been determined that the said organism is not present in a much larger area than originally recognized; whereas furthermore certain provisions on protective measures in some part of Finland against Leptinotarsa decemlineata Say should be improved;Whereas these amendments are in agreement with the requests of the Member States concerned;Whereas therefore the relevant Annexes of the said Directive 77/93/EEC should be amended accordingly;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 77/93/EEC is hereby amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 July 1995. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by the Member States.2. The Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 19 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 44, 28. 2. 1995, p. 56.ANNEX 1. In Annex I, part B, point (a) 1, the right hand column is altered as follows:'DK, IRL, P (Entre Douro e Minho, Traz-os-Montes, Beira Litoral, Beira Interior, Ribatejo e Oeste, Alentejo, Madeira and Azores), UK, S, FI`.2. In Annex I, part B, point B, point (a) 2, the right hand column is altered as follows:'E (Menorca and Ibiza), IRL, P (Azores and Madeira), UK, S (MalmÃ ¶hus, Kristianstads, Blekinge, Kalmar, Gotlands LÃ ¤n, Halland), FI (the districts of Aland, Turku, Uusimaa, Kymi, HÃ ¤me, Pirkanmaa, Satakunta)`.3. In Annex II, part B, point (a) 1, the right hand column is altered as follows:'EL, E`.4. In Annex II, part B, point (a) 2, the right hand column is altered as follows:'IRL, UK (N-IRL, Isle of Man and Jersey)`.5. In Annex II, part B, point (a) 3, the right hand column is altered as follows:'EL, E, IRL, UK (*)`, and 'Jersey` is added to the protected zone referred to in (*).6. In Annex II, part B, point (a) 4, the right hand column is altered as follows:'EL, IRL, UK (N-IRL, Isle of Man and Jersey)`.7. In Annex II, part B, point (a) 6, the right hand column is altered as follows:- for point 6 (a), 'EL, E, F (Corsica), IRL, UK`,- for point 6 (b), 'EL, E, IRL, UK (N-IRL, Isle of Man)`,- for point 6 (c), 'EL, E, IRL, UK`,- for point 6 (d), 'IRL, UK (N-IRL, Isle of Man)`,- for point 6 (e), 'EL, E, IRL, UK`.8. In Annex II, part B, point (a) 8, the right hand column is altered as follows:'IRL, UK (N-IRL, Isle of Man and Jersey)`.9. In Annex II, part B, point (b) 2, the right hand column is altered as follows:'E, F (Champagne-Ardennes, Alsace - except department of Bas Rhin-, Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes - except department of RhÃ ´ne -, Bourgogne, Auvergne - except department of Puy de Dome -, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), IRL, I, P, UK (N-IRL, Isle of Man and the Channel Islands), A, FI`.10. In Annex II, part B, point (c) 1, the right hand column is altered as follows:'EL`.11. In Annex II, part B, point (c) 2, the right hand column is altered as follows:'IRL, UK (N-IRL)`.12. In Annex II, part B, point (c) 3, the right hand column is altered as follows:'IRL, UK (N-IRL)`.13. In Annex IV, part B, points 1, 7 and 14.1, the right hand column is altered as follows:'EL, E, IRL, UK (*)` and 'Jersey` is added to the protected zone referred to in (*).14. In Annex IV, part B, points 2, 8 and 14.4, the right hand column is altered as follows:'EL, E, IRL, UK`.15. In Annex IV, part B, points 3, 9 and 14.6, the right hand column is altered as follows:'EL, E, IRL, UK`.16. In Annex IV, part B, points 4, 10 and 14.2, the right hand column is altered as follows:'EL, E, F (Corsica), IRL, UK`.17. In Annex IV, part B, points 5, 11 and 14.3, the right hand column is altered as follows:'EL, E, IRL, UK (N-IRL, Isle of Man)`.18. In Annex IV, part B, points 6, 12 and 14.5, the right hand column is altered as follows:'IRL, UK (N-IRL, Isle of Man)`.19. In Annex IV, part B, points 6.1, 13 and 14.8, the right hand column is altered as follows:'IRL, UK (N-IRL, Isle of Man and Jersey)`.20. In Annex IV, part B, point 15, the right hand column is altered as follows:'IRL, UK (N-IRL, Isle of Man and Jersey)`.21. In Annex IV, part B, point 16, the right hand column is altered as follows:'IRL, UK (N-IRL)`.22. In Annex IV, part B, point 18, the right hand column is altered as follows:'EL, IRL, UK (N-IRL, Isle of Man and Jersey)`.23. In Annex IV, part B, point 21, the right hand column is altered as follows:'E, F (Champagne-Ardennes, Alsace - except department of Bas Rhin -, Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes - except department of RhÃ ´ne -, Bourgogne, Auvergne - except department of Puy de Dome -, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), IRL, I, P, UK (N-IRL, Isle of Man and the Channel Islands), A, FI`.24. In Annex IV, part B, point 24, the right hand column is altered as follows:'DK, IRL, P (Entre Douro e Minho, Traz-os-Montes, Beira Litoral, Beira Interior, Ribatejo e Oeste, Alentejo, Madeira and Azores), UK, S, FI`.25. In Annex IV, part B, points 28, the right hand column is altered as follows:'EL`.